[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REPORT OF ATTORNEY TRIAL REFEREE
A. The following facts are found:
1. The plaintiff is a resident of 55 East Main Street, Mystic, Connecticut.
2. The defendant is the daughter of the plaintiff and resides at 9 Oak street, Stonington, Connecticut. CT Page 934
3. The defendant had knowledge of the assignment of this matter for trial at 10:00 a.m. on August 14, 1990 but elected not to appear.
4. On May 23, 1988, the defendant executed and delivered to the plaintiff a promissory note in the amount of $12,000.00 acknowledging its receipt and agreeing to repay the same at $260.91 per month under the terms and conditions of the note as set forth in Exhibit "A."
5. On May 25, 1988, the plaintiff actually paid the defendant $12,600.00 in cash.
6. Thereafter, the defendant failed to make the payments as required by the note and is in default.
7. The plaintiff has made demand for the payment of principal and interest and charges but the defendant has neglected and refused to make payment of said sums.
8. The note, according to its terms, provides for attorneys' fees and other costs of collection.
9. The total due to the plaintiff from the defendant including interest and late charges is $14,500.00.
10. The reasonable fee for collection of the fact of the note is twenty five percent or $3,000.00.
B. The following conclusions have been reached:
1. The defendant is indebted to the plaintiff in the amount of $14,500.00.
2. The reasonable attorneys' fees and costs as provided by the note are $3,000.00.
C. It is recommended that judgment shall enter for the plaintiff to recover from the defendant the sum of $17,500.00.
ALLYN L. BROWN, JR. Attorney State Trial Referee